723 S.E.2d 540 (2012)
STATE of North Carolina
v.
Vernon Russell KIRK.
No. 41P11-2.
Supreme Court of North Carolina.
March 8, 2012.
R. Marcus Lodge, Special Deputy Attorney General, for State of N.C.
Vernon Russell Kirk, for Kirk, Vernon Russell.
Peter S. Gilchrist, III, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 21st of February 2012 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County: *541 Dismissed by order of the Court in conference, this the 8th of March 2012."
JACKSON, J. recused.